                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

BRYANT LAMONT ROYSTER,

            Petitioner,                     Case No. 2:17-cv-10101
                                            Hon. George Caram Steeh
      v.

TONY TRIERWEILER,

         Respondent.
_________________________/

      OPINION AND ORDER DENYING PETITIONER’S (1) MOTION
          FOR RECONSIDERATION [Dkts. 10, 18, 21, and 25],
         (2) MOTION FOR CERTIFICATE OF APPEALABILITY,
            (3) MOTION FOR APPOINTMENT OF COUNSEL,
                AND (4) MOTION FOR ORAL ARGUMENT

      This is a habeas case filed by a Michigan prisoner under 28 U.S.C. §

2254. The Court denied the petition, but it granted Petitioner a certificate of

appealability with respect to his claim that his right to counsel was denied

during a second visit to the crime scene by the trial judge during his bench

trial. Before the Court are several post-judgment motions filed by Petitioner.

For the reasons stated below the motions will be denied.

      Petitioner asserts in his motion for reconsideration that the Court

erroneously found his right-to-counsel claim procedurally defaulted

                                      -1-
because Michigan does not have a firmly established procedural rule

requiring a contemporaneous objection for such errors. He also asserts

that the claim was never addressed by the Michigan Court of Appeals, and

so there was no basis for this Court to find that the state courts imposed its

procedural default rule.

      Pursuant to Local Rule 7.1(h), a party seeking reconsideration must

demonstrate (i) a “palpable defect” by which the court and the parties have

been “misled,” and (ii) that “correcting the defect will result in a different

disposition of the case.” E.D. Mich. L.R. 7.1(h)(3). A “palpable defect” is an

error that is “obvious, clear, unmistakable, manifest or plain.” United States

v. Cican, 156 F. Supp. 2d 661, 668 (E.D. Mich. 2001).

      First, as a factual matter, the state appellate court imposed the

contemporaneous objection rule with respect to Petitioner’s claim that he

was denied his right to counsel at the second crime scene visit. The state

court found:

            Like Edwards, Royster also challenges the trial court’s
      second viewing of the crime scene, with the added wrinkle of an
      alleged Confrontation Clause violation. This latter claim alleges
      in essence that the trial court functioned as a witness during its
      second viewing of the crime scene and should have been
      subject to cross examination. Royster lodged no objection on

                                       -2-
      this novel theory (or on any other ground) below, and so we are
      looking for outcome determinative error that adversely affected
      the proceedings or resulted in the conviction of an innocent
      defendant. Carines, 460 Mich. at 774. We see none.

People v. Royster, 2015 WL 1069275, at 14.

      The state court specifically found with respect to the second visit that

Petitioner lodged no objection on any ground, and so review was limited to

the plain-error standard under People v. Carines, 460 Mich. 750 (1999).

The Sixth Circuit has held that when the Michigan Court of Appeals limits

review to plain error under Carines, it is invoking a firmly-established state

procedural review independent of federal law, that bars subsequent federal

habeas review. See Allen v. Harry, 497 F. App’x. 473, 479 (6th Cir. 2012)

(citing Taylor v. McKee, 649 F.3d 446, 450-51 (6th Cir. 2011) (“Michigan’s

contemporaneous objection rule is both a well-established and normally

enforced procedural rule.”)); Ambrose v. Booker, 684 F.3d 638, 645 (6th

Cir. 2012).

      Relying primarily on Neal v. Wolfenbarger, 57 F. Supp. 3d 804 (E.D.

Mich. 2014) (Tarnow, J.), Petitioner asserts that Michigan’s

contemporaneous objection rule was not firmly established with respect to

right-to-counsel claims. In order to bar subsequent federal habeas review,

                                      -3-
a state procedural rule must have been firmly established at the time of a

habeas petitioner’s default. See Ford v. Georgia, 498 U.S. 411, 424-25

(1991). The relevant inquiry is whether the petitioner could “be deemed to

have been apprised of [the procedural requirement’s] existence” at the time

he violated the rule. Id., at 423.

      At the time of Petitioner’s 2013 bench trial, Michigan had a clearly

established contemporaneous objection rule applicable to all trial errors,

including so-called structural errors such as the denial of the right to

counsel. Under established Michigan law, unpreserved trial errors are

reviewed under the plain-error standard regardless of whether the error is

a violation of a court rule or a structural constitutional error. People v.

Vaughn, 491 Mich. 642, 665-667 (2012) (cited by People v. Cain, 498

Mich. 108, 117 n. 4 (2015)). The only difference with structural errors is that

the plain-error standard is modified so that no showing of actual prejudice

is required. People v. Shafier, 483 Mich. 205, 220 n. 15, (2009). Indeed,

the Sixth Circuit applied Michigan’s contemporaneous objection rule to bar

habeas review of other structural errors. See, e.g., Johnson v. Sherry, 586

F.3d 439, 444-445 (6th Cir. Mich. 2009) (finding Petitioner’s failure to object



                                       -4-
to closure of courtroom resulted in procedural default). Petitioner was

apprised at the time of his trial of the requirement to preserve any alleged

errors by raising them in the trial court, and thereby affording the trial court

an opportunity to correct any errors.1

      Petitioner’s reliance on Hunt v. Mitchell, 261 F.3d 575 (6th Cir. 2001),

as standing for the proposition that right-to-counsel claims categorically

cannot be subject to the procedural default doctrine, is incorrect. The state

court in that case did not purport to rely on a procedural rule to reject the

petitioner’s claim. Rather, in ruling on the merits of the claim the state

courts mentioned that neither the petitioner nor his counsel complained to

the trial court that they were unprepared for trial. See State v. Hunt, No.

69658, 1996 WL 502151, at *3 (Ohio Ct. App. Sept. 5, 1996). Hunt says

nothing about whether a right to counsel claim can be procedurally

defaulted. The Court therefore did not err in finding that Petitioner

procedurally defaulted his right-to-counsel claim.


1
 There may be an exception, not applicable here, for a complete denial of the right to
counsel. In such cases, a defendant proceeding pro se at trial could have his right to
counsel “nullified by a determination that [his] ignorant failure to claim his rights
removes the protection of the Constitution.” Vaughn, 491 Mich. at 656-657. Here,
Petitioner was represented by counsel at trial who was present and remained silent
when the trial court informed the parties of his second visit to the crime scene.

                                           -5-
        Next, the Court denies Petitioner’s motion for a certificate of

appealability. For the reasons previously stated in the Court’s opinion and

order denying the petition, Petitioner’s other claims are without merit or

barred from review, and they fail to meet the standard for obtaining a

certificate of appealability.

        Petitioner has also filed a pro se motion for the appointment of

counsel, asserting that he is no longer represented by counsel and seeks

appointment of an attorney to represent him in the Sixth Circuit. The Court

has broad discretion in determining whether counsel should be appointed.

Childs v. Pellegrin, 822 F.2d 1382, 1384 (6th Cir. 1987). A habeas

petitioner may obtain representation at any stage of the case “[w]henever

the United States magistrate or the court determines that the interests of

justice so require.” 18 U.S.C. § 3006A(a)(2)(B). After he filed the motion for

appointment of counsel, Petitioner’s counsel filed the motion for

reconsideration and other pleadings with the Court.

        Finally, the Court denies Petitioner’s motion for oral argument as

moot.

        Accordingly, the Court (1) DENIES Petitioner’s motion for



                                        -6-
reconsideration [Dkts. 10, 18, 21, and 25], (2) DENIES Petitioner’s motion

for certificate of appealability, (3) DENIES Petitioner’s motion for

appointment of counsel, and (4) DENIES Petitioner’s motion for oral

argument.

      SO ORDERED.

Dated: March 12, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record
                  on March 12, 2019, by electronic and/or ordinary mail.

                                  s/Marcia Beauchemin
                                      Deputy Clerk




                                            -7-
